Citation Nr: 0618248	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  96-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional right rib and back disorders, claimed as resulting 
from inadequate VA treatment related to a June 15, 1988 
boating accident injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June to July 1948.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board remanded the claim for additional 
development in February 2000, December 2003, and April 2005.  
As explained below, the requested development has taken 
place, and the Board will therefore decide the claim.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran did not sustain an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA's failure to diagnose rib and 
thoracic compression fractures he sustained in a June 15, 
1988 boating accident.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 due to VA's care, treatment, or examination 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's September 1993 claim here, 
that were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by a Board remand following 
enactment of the VCAA for new VCAA notification followed by 
readjudication of the claim.  Mayfield, 05-7157, slip op. at 
9.  That is precisely what occurred here.  After the Board's 
April 2005 remand, and prior to its December 2005 and January 
2006 readjudications of the veteran's claim, VA provided VCAA 
notice in the Appeals Management Center's (AMC's) April 2005 
letter.  This letter met the notice requirement.  In it, the 
AMC told the veteran it was still working on his claim for 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151, and, 
in an attachment entitled, "What the Evidence Must Show," 
explained how to establish entitlement to this benefit.  In 
the letter and an attachment entitled, "What is the Status 
of Your Claim and How You Can Help," the AMC indicated the 
information or evidence needed from the veteran and the 
respective responsibilities of the veteran and VA in 
obtaining additional Federal and non-Federal evidence.  The 
AMC also wrote in bold print at the top of page 2 of the 
letter: "Please provide us with any evidence or information 
you may have pertaining to your appeal."  VA thus 
substantially complied with the VCAA by issuing a fully 
compliant notification before readjudicating the claim.  
Mayfield, slip op. at 9.

In addition, while this appeal was pending, on March 3, 006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
at 486.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for entitlement under § 1151, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Because the Board will deny the § 1151 claim in 
this case, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, as 
there is no disability rating or effective date to assign.

Moreover, VA obtained all identified treatment records.  The 
veteran's testified at the August 1999 Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board 
that the Social Security Administration (SSA) determined that 
he was 100 percent disabled due to his back (Hearing 
transcript, pp. 17-18).  A subsequently obtained May 2000 
letter from SSA stated that the veteran filed for retirement 
insurance benefits only, reflecting that medical evidence was 
neither necessary nor requested, and that no such information 
was in their files.  A July 2001 letter from the Florida 
Department of Health indicated that that office rendered an 
initial level denial as to Social Security Income (SSI) 
disability benefits in October 1994, determining that the 
veteran should have been capable of performing his past work 
and the veteran did not file a request for reconsideration of 
that decision.  An attached document indicated that the 
veteran alleged the onset of his disability to be May 8, 
1973, and that the claim was denied/disallowed because he 
failed to submit to a consultative examination.  These 
responses reflect that there is no indication that there are 
any social security related materials relevant to this claim, 
and VA as thus not obligated to take any additional action to 
comply with its duty to assist.  See 38 C.F.R. § 3.159 (c)(2) 
(2005) (VA will end efforts to obtain Federal records if it 
concludes records sought do not exist or further efforts to 
obtain them would be futile).  Moreover, as directed by the 
Board, the AMC afforded the veteran a new VA examination and 
opinion that addressed the questions relevant to his §1151 
claim.

As there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received, VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.  Therefore, 
under these circumstances, no further development is required 
to comply with the VCAA or the implementing regulations, and 
the Board will proceed to adjudicate the veteran's claim.

38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death by reason of VA hospital care, medical or 
surgical treatment, or examination, compensation shall be 
awarded in the same manner as if such disability or death 
were service-connected. Subsequent amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204, 110 Stat. 2874, 2926 
(1996), require a showing not only that the VA treatment in 
question resulted in additional disability or death but also 
that the proximate cause of the disability or death resulted 
from VA fault in furnishing the treatment, or that such cause 
was an event which was not reasonably foreseeable.  These 
amendments apply to only claims for compensation under 38 
U.S.C.A. § 1151 that were filed on or after October 1, 1997. 
See VAOPGCPREC 40-97 (Dec. 31, 1997).  Because the 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 are 
inapplicable.

In determining whether additional disability exists as a 
result of the VA care, treatment, or examination, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim is based be compared to his 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1). And, in further 
determining whether such additional disability resulted from 
the VA medical or surgical treatment, it IS necessary to show 
that his additional disability is actually the result of such 
care, treatment, or examination, and not merely coincidental 
therewith. 38 C.F.R. § 3.358(c)(1).  Compensation is not 
payable if the additional disability or death results from 
the continuance or natural progress of the disease or injury 
for which care, treatment or examination was authorized. 38 
C.F.R. § 3.358(b)(2).

The veteran was injured in a boating accident in June 15, 
1988.  VA treatment notes of that date note severe right rib 
cage and lower back pain.  According to the treatment notes, 
X-rays of the lumbar spine and ribs showed no apparent 
fracture.  The June VA X-ray report dated June 16, 1988 of 
the chest, ribs, and lumbosacral spine similarly indicates no 
acute disease or fracture.  The June 15, 1988 assessment was 
of a chest contusion and medication was prescribed.  Three 
days later, the veteran complained of muscle spasms with back 
pain, and assessment was muscle spasms/low back strain.  
Several days later the impression was musculoskeletal pain 
secondary to trauma.  October 1988 VA treatment notes 
indicate that X-rays showed multiple rib fractures and 
subsequent X-rays showed a thoracic compression fracture.  
November 1988 cervical spine X-rays showed no abnormalities.  
A February 1989 PA and lateral chest X-ray showed no evidence 
of rib fractures.  

The veteran's claim is that the failure to diagnose these rib 
and thoracic compression fractures resulted in additional rib 
and back disabilities that occurred after he continued to 
engage in work such as heavy labor on a farm.  There are 
letters from private physicians relating to the veteran's 
back and ribs, but none of them address the issue of whether 
VA's failure to diagnose the veteran's rib and thoracic 
compression fractures caused an injury or aggravation of an 
injury resulting in additional disability.  For example, in 
an April 2000 letter, Dr. "A.K." reviewed the June 1988 and 
October 1988 X-rays and noted that the June 1988 X-rays did 
not demonstrate the fractures subsequently seen, but that 
these X-rays were limited.  Dr. "A.D." in a September 1998 
note indicated that the veteran chronic pain due to fracture 
of three ribs and stated in a May 2000 note that the 
veteran's chronic back and rib pain this prevented him from 
working.  These letters are not probative of the issue in 
this case.

In addition, there are multiple lay statements, including 
those of the veteran, recounting the symptoms he has 
experienced since his accident and attributing some or all of 
these symptoms to VA's failure to diagnose and properly treat 
his rib and thoracic fractures.  However, although these 
witnesses are competent to testify as to their observations, 
see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), they are 
not competent to testify as to whether VA treatment resulted 
in additional disability to the veteran, as the latter is a 
question of etiology requiring medical expertise.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

The only competent opinions expressed on the relevant issues 
in this case are those of the VA physicians who conducted VA 
examinations May 2004 and August 2005 VA examinations.  
Initially, the Board notes that the veteran and his 
representative submitted internet generated Practitioner 
Profiles of the VA physicians who conducted these 
examinations, showing variously that at the time these 
documents were produced these physicians indicated that they 
did not currently hold staff privileges at Florida hospitals, 
did not "practice medicine" in the State of Florida, and 
that the August 2005 examiner is not a neurosurgeon as 
indicated in the August 2005 VA examination report.  These 
documents do show, however, that both are licensed 
physicians.  As there is no requirement that a VA examination 
be performed by a physician with a particular type of 
practice or expertise, the Board finds that these documents 
are not determinative as to whether the opinions expressed by 
these physicians constitute competent evidence.

Both physicians indicated that they had reviewed the claims 
file.  Both were unable to state with any certainty whether 
the veteran in fact fractured his rib or thoracic vertebrae 
in the June 1988 accident, but both expressed the belief that 
it was more likely than not that he suffered rib and thoracic 
spine fractures.  The May 2004 physician stated: "I do not 
believe that the VA treatment has caused any permanent 
additional disabilities to the thoracic spine, nor did it 
permanently worsen any pre-existing disabilities of the 
thoracic spine."  He also expressed the opinion that these 
fractures were destined not to heal properly on their own, 
based on the veteran's general poor health, age, liver 
cirrhosis and poor metabolic environment.  The August 2005 VA 
physician stated that, even if the fractures had been 
diagnosed, the treatment for such fractures is conservative, 
and, that the fractures would likely have healed as they did 
without any intervention.  Moreover, he stated that mild 
thoracic such as these are often managed with no surgical 
intervention or bracing, based on the anatomy of this region 
of the body.

These opinions constitute competent evidence, as they were 
preceded by review of the evidence in the claims file and 
accurately characterized this evidence in explaining their 
definitive conclusions.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record); Black v. Brown, 5 Vet. App. 177, 
180 (1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (terminology equivalent to "may or may 
not" is an insufficient basis for an award of service 
connection).  These opinions are also supported by the 
subsequent December 2005 VA bone scan and analysis which 
contain findings of resolved and healed fractures and that 
the veteran was not symptomatic with regard to his ribs with 
improved range of motion.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not sustain 
an injury or an aggravation of an injury resulting in 
additional disability from VA's failure to diagnose rib and 
thoracic compression fractures he sustained in a June 1988 
boating accident.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for entitlement 
to benefits pursuant to §1151 must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

The Board notes that in a December 2004 letter, the veteran 
claimed that VA's failure to properly treat his 1986 knee 
injury caused resulted in a "bad knee" that caused him to 
fall in the above-discussed boating accident.  As this claim 
has not been developed, it is referred to the RO for 
appropriate consideration.


ORDER

The claim for benefits pursuant to §1151 for additional rib 
and back disabilities, claimed as resulting from inadequate 
VA treatment relating to a June 15, 1988 boating accident 
injury, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


